IN THE
                         TENTH COURT OF APPEALS



                                No. 10-11-00011-CV

                     IN RE BNSF RAILWAY COMPANY


                               Original Proceeding



                         MEMORANDUM OPINION


      The petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(d).



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 30, 2011
[OT06]